           Case 1:19-vv-00289-UNJ Document 7 Filed 02/27/19 Page 1 of 1



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                                   )
 EMILY BAKER, as Parent and Natural                )
 Guardian, on behalf of L.M.B., a minor,           )
                                                   )
                Petitioner,                        )    No. 19-289V
                                                   )    Chief Special Master Dorsey
 v.                                                )    ECF
                                                   )
 SECRETARY OF HEALTH AND HUMAN                     )
 SERVICES,                                         )
                                                   )
                Respondent.                        )
                                                   )

                                  NOTICE OF APPEARANCE

To the Clerk:

       Pursuant to Vaccine Rule 14(b), please enter the appearance of IDA NASSAR as the

attorney of record for respondent. Service of all papers upon respondent should be addressed as

follows:

                                             Ida Nassar
                                           Trial Attorney
                                    Torts Branch, Civil Division
                                     U.S. Department of Justice
                              P.O. Box 146, Benjamin Franklin Station
                                   Washington, D.C. 20044-0146

                                             s/ Ida Nassar
                                             IDA NASSAR
                                             Trial Attorney
                                             Torts Branch, Civil Division
                                             U.S. Department of Justice
                                             P.O. Box 146
                                             Benjamin Franklin Station
                                             Washington, D.C. 20044-0146
                                             Tel: (202) 616-4186
                                             E-mail: Ida.Nassar@usdoj.gov
DATED: February 27, 2019
